             Case 7:19-po-06921 Document 1 Filed on 05/07/19 in TXSD Page 1 of 1

 {O9l (Re\. l2 03) Criminal   Complaint                                                   AUSA

                                 UNITED STATES DISTRICT COURT

                                            Southern District Of Texas McAIlen Division

I-iNITED STATES OF ANIERICA                                                 CRINIINAL COMPLAINT
                     vs.

                                                                            Case Number:      7   :19-po-06921
JesusHERNANDEZ-Martinez
IAE
Mexico 1987


          I. the undersigned complainant stare that the follorving is true and correct to the best of mv

knowledge and belief. On or about             Nlarch 20 2018           IN           Hidalqo                      County, in
the                            Southern District Of Texas                           defendant(s) did,
Being then and there an alien, did, knoxingly and unlawfulll enter the United States at a place other
than as designated b) immigration officerst




in r iolatitx of Title           8            United States Code" Section(s)                          1325(aXI)
I further state that I am a(n)               Border Pa trol Asent                  and thar this complaint is based on the
fbllowing facts:
'lesus HERNANDEZ'Martinez was encountered by Border Patrol Agents near Palmview., Texas on
Mal'06,2019. When questioned as to his citizenship, defendant stated that he was a citizen and
national of Mexico, rrho had entered the United States illegally on March 20,2018 b.v rafting across
the Rio Grande River near the Hidalgo, Texas Port of Entn.


I DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS
COMPLAINT ARE TRUE AND CORRECT.

Continued on the attached sheet and made a part of this         complaint:        n Yes             X No
                                                                             /Sr' Meador. Kellen Border Patrol A gent
                                                                             S ignature of Complainant


                                                                             Meador. Kellen Border Pat rol Agent
                                                                             Printed Name of Complainant
Sworn to before me and signed in my presence.
Mav 07. 201 9                                                     at         McAllen. Texas
[)atc                                                                        Cin'lState

Peter E Ormsbv                       U.S. Magistrate Jud
        Name ofJudge                      Title of Judge                                  S   ienature ofJudge
